Citation Nr: 1343103	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-34 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right fourth finger disorder.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran had active service from August 1964 to August 1967 and from March 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida.

In June 2008, the Veteran testified at a personal hearing over which a Decision Review Officer presided.  A transcript of that hearing has been associated with the claims file.

This matter was previously before the Board in June 2011 and November 2011.  In November 2011, the Veteran's previously finally denied claim of entitlement to service connection for right fourth finger disability was reopened and remanded for further development.  Following additional development and the issuance of an August 2012 Supplemental Statement of the Case, the claim is returned to the Board for further appellate review.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that a September 2013 Appellant's Post-Remand Brief has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In its November 2011 Remand, the Board observed that a March 1992 denial of the Veteran's claim indicated that his service treatment records from his period of active duty from August 1964 to August 1967 had been reviewed.  The Board further observed that these treatment records were no longer associated with the claims file.  Given the Veteran's contentions (that his right fourth finger disorder was incurred in or due to his first period of service), the Board determined that a remand was warranted in order to attempt to obtain these records.  Unfortunately, in drafting the November 2011 remand, the Board mistakenly directed the RO to obtain the Veteran's service personnel records, not his service treatment records, associated with his period of active duty from August 1964 to August 1967.

While the Veteran's claim was in remand status, the RO requested and obtained  service personnel records associated with his period of active duty from August 1964 to August 1967.  The RO did not undertake efforts to obtain the Veteran's service treatment records from that period of service, and the Veteran did not submit them in support of his claim.  These service treatment records have not been otherwise associated with the Veteran's claims file since the November 2011 Remand.  Consequently, the Board finds that another remand is warranted in order for the RO to attempt to obtain the Veteran service treatment records associated with his period of service from August 1964 to August 1967.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC shall undertake efforts to obtain the Veteran's service treatment records associated with his period of service from August 1964 to August 1967.  If the search is negative, a memorandum to this effect shall be placed in the claims file, and the Veteran contacted in an effort to obtain copies of the relevant records that are within his possession.  All efforts to obtain this evidence should be documented, and that documentation should be associated with the claims file.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


